In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 18-2617
JASON WELLS,
                                                  Plaintiff-Appellant,

                                  v.

ANGELA CAUDILL,
                                                 Defendant-Appellee.
                      ____________________

              Appeal from the United States District Court
                   for the Central District of Illinois.
              No. 14-cv-4048 — Sara Darrow, Chief Judge.
                      ____________________

      ARGUED APRIL 28, 2020 — DECIDED JULY 22, 2020
                ____________________

   Before EASTERBROOK, RIPPLE, and SCUDDER, Circuit Judges.
    EASTERBROOK, Circuit Judge. Jason Wells was sentenced in
Illinois for two drug oﬀenses: he received two years’ impris-
onment for the ﬁrst and one year for the second, to run con-
secutively. The sentencing judge gave him credit for pretrial
detention: 255 days for the ﬁrst sentence and 97 days for the
second. Wells and the Illinois Department of Corrections
promptly disagreed about how much time he needed to
spend in prison.
2                                                  No. 18-2617

    Wells calculated his term as three years (1095 days) less
255 days less 97 days, for a total of 743 days. The prison sys-
tem calculated 1095 less 255, for a total of 840. It disregarded
the 97-day credit because it believed that, after his arrest for
the second oﬀense (which he commi`ed while on bail from
the ﬁrst), Wells had been in custody on both charges simul-
taneously. The Department understands Illinois law to allow
only the greatest of multiple credits to be applied when a
person is in pretrial detention on multiple charges at the
same time. See People v. Latona, 184 Ill. 2d 260, 271–72 (1998).
Wells ﬁled grievances, which were reviewed by several per-
sons, including Angela Caudill, the Records Oﬃce Supervi-
sor at East Moline Correctional Center. Although Wells did
not articulate a legal position, the best would have been that
he served sequential periods of pretrial detention (arrest, de-
tention, release, rearrest, more detention), so that both cred-
its should be applied even though he was in custody on two
charges during the second period. But Caudill agreed with
the calculation performed by one of her subordinates and
initialed the worksheet. Wells was held until the expiration
of the 840-day term (less good-time credits).
    After his release, Wells ﬁled this suit under 42 U.S.C.
§1983, contending that Caudill and two other state employ-
ees violated the Cruel and Unusual Punishments Clause of
the Eighth Amendment (applied to the states through the
Fourteenth) by omi`ing the 97-day credit when determining
his release date. The district court granted summary judg-
ment to two of the defendants, ruling that they were not re-
sponsible for the calculation, and Wells has abandoned any
claim against them. (Their names have been removed from
the caption.) But the judge stated that the claim against Cau-
dill required a trial to resolve two issues: who was right
No. 18-2617                                                  3

about the length of Wells’s sentences, and whether Caudill
acted with the mental state required to violate the Eighth
Amendment. The parties agreed to a bench trial, which was
brief. Wells explained on the stand that he thought the pris-
on system’s calculation mistaken, presented the state judges’
orders as evidence, and rested. The trial spans only 14 pages
of transcript.
    In response to a motion for judgment under Fed. R. Civ.
P. 52(c), the judge ruled in Caudill’s favor. She gave two rea-
sons. First, Wells had not shown that Caudill is responsible;
indeed, Wells had not mentioned Caudill’s name. Second,
Wells had not tried to show that Caudill acted with the state
of mind necessary for a violation of the Eighth Amendment.
All the evidence showed, the judge thought, was a possible
error. The judge did not decide whether there had been an
error; that issue dropped out given the other rulings.
    Wells represented himself throughout the proceedings in
district court. At our request, counsel stepped in to represent
him on appeal. One of counsel’s arguments is that the dis-
trict judge should have done the same. A lawyer would have
presented a stronger case, not only pinning down Caudill’s
role but also presenting evidence (from Caudill herself or
from an expert) about her mental state.
    Although it is tempting to order a rerun with the aid of
counsel, Wells bears responsibility for his lack of counsel.
Judicial assistance in lining up a lawyer can be appropriate
when the market for legal services has overlooked a case
where counsel can make a dispositive diﬀerence, but ﬁrst the
would-be plaintiﬀ must try to hire someone. Prui; v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) (en banc). Wells was out of
prison when he ﬁled this suit and could have approached
4                                                 No. 18-2617

members of the bar. But when asked in 2014 whether he had
sought legal assistance, Wells replied that he had not. When
he applied for judicial aid again in 2018, he did not tell the
court that he had sought a lawyer, without success, in the
interim. True, the judge did not ask for that information in
2018, but our decisions establish that the answer ma`ers. It
follows that he was not entitled to judicial assistance in ob-
taining counsel. The district judge did not abuse her discre-
tion by leaving him to fend for himself at trial.
    To simplify the analysis, we shall assume that the ﬁrst of
the district court’s two reasons for ruling against Wells was
mistaken. He may not have done anything at trial to show
that Caudill bore responsibility, but she does not deny mak-
ing (or approving) the calculation that excluded the 97 days.
The critical document, which is in the record from the sum-
mary-judgment proceedings, bears her initials. And Wells
testiﬁed that he spoke about the calculation with “the head
of the record oﬃce”—which is to say, Caudill.
    Proving her state of mind, however, was a vital step on
any path to liability. Whether the claim is framed under the
Cruel and Unusual Punishments Clause or the Due Process
Clause, simple error, negligence, or even gross negligence is
not enough. See, e.g., Farmer v. Brennan, 511 U.S. 825 (1994)
(standard under the Cruel and Unusual Punishments Clause
is intent to injure, which can be proxied by deliberate in-
diﬀerence to a known serious risk of injury); Daniels v. Wil-
liams, 474 U.S. 327 (1986) (negligence does not support liabil-
ity under the Due Process Clause). Yet at trial Wells proceed-
ed as if the only question were whether Caudill miscalculat-
ed his release date as a ma`er of Illinois law.
No. 18-2617                                                   5

    Wells testiﬁed that he “was told [presumably by Caudill]
that they could do what they want in the State of Illinois and
East Moline Correctional Center.” His appellate lawyer con-
tends that this shows Caudill’s intent to defy the state judici-
ary. Maybe a trier of fact could have drawn that inference,
but in this bench trial the judge did not. The competing un-
derstanding is that Caudill tried to let Wells know that, after
judges pronounce sentences and credit times, oﬃcials in the
state’s executive branch must put the numbers together to
yield a total time in prison. That Caudill did her job by de-
termining a release date does not bespeak an intent to pun-
ish Wells excessively.
    Wells received a sentence calculation early in his term.
He protested within the Department of Corrections’ hierar-
chy, but he did not take the next logical step: asking a state
court to determine the proper release date. Instead he waited
until after he had been released and sued for damages in
federal court. Because Illinois makes its judiciary available to
resolve disputes about when sentences end, see People v. Wil-
liams, 239 Ill. 2d 503 (2011), it is hard to see why we should
read federal law to expose state oﬃcials to damages if a fed-
eral court, in retrospect, concludes that they have made er-
rors of state law.
   Pu`ing the point that way exposes one of the parties’
mutual assumptions: that the Eighth Amendment permits a
federal court to resolve disputes of state law that aﬀect sen-
tence length. Although the Supreme Court has never held
that keeping a person in prison beyond the end of his term
violates the Eighth Amendment, this circuit has reached that
conclusion when the proper length is uncontested. The ﬁrst
case to do so was Campbell v. Peters, 256 F.3d 695, 700 (7th
6                                                    No. 18-2617

Cir. 2001), and there have been several similar decisions
since. See, e.g., Burke v. Johnston, 452 F.3d 665 (7th Cir. 2006),
in which the prisoner obtained a decision from a state judge
specifying the end of his sentence, only to have that order
ignored by the prison. We know of just one decision in
which the proper date of release was contested as a ma`er of
state law—and in that case, Armato v. Grounds, 766 F.3d 713
(7th Cir. 2014), as in this, the litigants simply assumed that
the federal court can use an error of state law as the basis of
an award of damages under the Eighth Amendment. The
court resolved the appeal as the parties had presented it, see
United States v. Sineneng-Smith, 140 S. Ct. 1575 (2020), but this
does not turn the parties’ assumption into a holding.
    As in Sineneng-Smith and Armato, it is not our job to re-
cast the parties’ arguments, but it remains appropriate to
identify assumptions that may need a`ention in future suits.
For one of the best-established propositions in federal consti-
tutional law is that an error of state law is not properly recti-
ﬁed by deeming that error a constitutional tort. See, e.g.,
Snowden v. Hughes, 321 U.S. 1, 11 (1944); Davis v. Scherer, 468
U.S. 183, 193–96 (1984); Nordlinger v. Hahn, 505 U.S. 1, 16 n.8
(1992); Archie v. Racine, 847 F.2d 1211, 1215–18 (7th Cir. 1988)
(en banc); Tucker v. Chicago, 907 F.3d 487, 494–95 (7th Cir.
2018). If while in prison Wells had sought relief from a fed-
eral court on the ground that state oﬃcials had miscalculat-
ed his sentences’ ending date, he would have been told to go
to state court, for federal collateral relief cannot be used to
ﬁx errors of state law. See, e.g., Wilson v. Corcoran, 562 U.S. 1,
5 (2010) (collecting many other decisions). Why should the
federal role be greater if the prisoner serves out his sentence
and then seeks damages?
No. 18-2617                                                   7

    The parties have overlooked a second potential issue too.
Heck v. Humphrey, 512 U.S. 477 (1994), holds that a federal
court may not award damages under §1983 when that calls
into question the validity of a state conviction. Edwards v.
Balisok, 520 U.S. 641 (1997), extends that rule to state proce-
dures that determine the length of the sentence (as by grant-
ing or revoking good-time credits). This court recently held
that Heck’s bar continues even after a prisoner has been re-
leased. See Savory v. Cannon, 947 F.3d 409 (7th Cir. 2020) (en
banc). Unless a pardon or a state court sets aside the convic-
tion or decision about time in prison, damages under §1983
are unavailable. This could be understood to mean that
someone in Wells’s position needs to obtain a ruling from a
state court establishing his proper release date.
    We mention these subjects, not to decide them, but to
make clear that we have not decided them in passing. They
are open for consideration in some future case. We have re-
solved this case as the litigants presented it. Because the dis-
trict judge did not make a clearly erroneous ﬁnding when
concluding that Wells had not shown that Caudill acted with
the necessary state of mind, the judgment is
                                                     AFFIRMED.
8                                                   No. 18-2617

   RIPPLE, Circuit Judge, dissenting. At a bench trial, after
Mr. Wells had presented his evidence, Ms. Caudill, rather
than presenting her case, moved for an entry of judgment
under Rule 52(c). In support of her motion, she submitted
that Mr. Wells had not presented sufficient evidence either
that his sentence was improperly calculated or that she acted
                                    1
with deliberate indifference.           The    court     granted
Ms. Caudill’s motion.
    Federal Rule of Civil Procedure 52(c) states that:
         If a party has been fully heard on an issue dur-
         ing a nonjury trial and the court finds against
         the party on that issue, the court may enter
         judgment against the party on a claim or de-
         fense that, under the controlling law, can be
         maintained or defeated only with a favorable
         finding on that issue. The court may, however,
         decline to render any judgment until the close
         of the evidence. A judgment on partial findings
         must be supported by findings of fact and con-
         clusions of law as required by Rule 52(a).
In ruling on the Rule 52(c) motion, the district court pointed-
ly noted that it was not ruling on whether Ms. Caudill had
                                                            2
made a mistake in calculating Mr. Wells’s release date. In-
deed, the court noted in passing that there was at least a rea-
sonable inference that the underlying state sentences were
                             3
not served simultaneously. The court very deliberately lim-

1 R.72 at 16.

2 See id. at 18–20.

3 Id. at 18–19.
9                                                           No. 18-2617

ited its ruling to the following: 1) there was no evidence as to
who was responsible for the error; 2) there was no evidence
of deliberate indifference to Mr. Wells’s being held beyond
his correct release date; and 3) there was no proof of damag-
    4
es. In my view, the district court was wrong on each of
these points. On this record, none of these articulated bases
can support the district court’s judgment. Indeed, these mis-
steps indicate such a cursory examination of the record as to
undermine any confidence in the court’s conclusion.
    First, the court’s earlier ruling on a motion for summary
judgment left absolutely no doubt about the identity of the
state actor in this case. Indeed, both parties, and the district
court, agreed that the identity of the state actor was no long-
er contested; the state actor was the remaining defendant,
Ms. Caudill. The district court again made its position clear
when it granted partial summary judgment and took the
other named defendants out of the case because there was
                                                                          5
no evidence that they had made the sentence calculation.
The district court again made clear the identity of the state
actor when it delineated the issues left for trial: 1) “whether
[Mr. Wells’s] periods of pretrial detention were nonsimulta-

4 Id. at 18–20.

5 See R.42 at 8. In their motion for summary judgment, the defendants
contended that, “Defendants Van Wolvelaere and Erno are entitled to
summary judgment because neither Defendant was personally involved
in the calculation of Plaintiff’s sentence … .” R.34 at 2. Notably, the de-
fendants did not similarly contend that lack of personal involvement was
a ground for granting Ms. Caudill summary judgment. See id. (stating
only that, “Defendant Caudill is entitled to summary judgment because
she properly calculated Plaintiff’s sentence and therefore could not have
acted deliberately indifferent”).
10                                                  No. 18-2617

neous”; and 2) “whether Defendant Caudill ‘understood’
that she was allegedly violating [Mr. Wells’s] right[s] when
she approved [Mr. Wells’s] sentence calculations and chal-
                         6
lenged his grievance.”
   Ms. Caudill candidly admitted her potential liability. At
summary judgment, she submitted an affidavit conceding
that her job was to ensure that offenders’ sentences were cal-
culated correctly. She acknowledged that her initials on the
worksheet used to calculate Mr. Wells’s sentence indicated
that she had reviewed and confirmed the accuracy of his
               7
sentence. She also admitted that she had responded to
Mr. Wells’s grievances by informing him that he was not en-
                                   8
titled to get the 97 days of credit.
    In her proposed pretrial order, Ms. Caudill did not con-
test her responsibility for the sentence calculation. In the fi-
nal pretrial order, the parties’ contested issues of fact did not
include whether Ms. Caudill was the responsible party but
did include “[w]hether or not the defendant, Angela Caudill,
was aware of an inaccuracy within the sentencing documen-
tation of Mr. Wells that would affect the length of his incar-
               9
ceration.” The court, in its summary judgment order, stated,
“[i]t remains a question of fact whether Defendant Caudill
‘understood’ that she was allegedly violating that right when
she approved Plaintiff’s sentence calculations and challenged his


6 R.42 at 7, 9.

7 R.34-10 ¶¶ 2, 26–27.

8 Id. ¶¶ 28–30.

9 R.57 at 2.
11                                                        No. 18-2617

                10
grievance.” Indeed, in her opening statement at trial, she
conceded that she was responsible for the sentence calcula-
        11
tion.
    Turning to the district court’s second articulated reason
for granting judgment under Rule 52(c), the record does not
support the district court’s conclusion that Mr. Wells had
submitted no evidence of deliberate indifference. Mr. Wells
testified that when he spoke with Ms. Caudill about the sen-
tence calculation, she told him that, despite the state court’s
ruling, “they could do what they want to do in [the] State of
                                                           12
Illinois and [at] East Moline Correctional Center.” The dis-
trict court did not evaluate this evidence, as it had a right to
do. It simply said, in summary fashion, that there was no ev-
idence to evaluate. Certainly, the court could have chosen
not to believe Mr. Wells’s version of events. However, no-
where in the Rule 52(c) findings is there any suggestion that
the district court made a credibility determination. It simply
failed to acknowledge Mr. Wells’s evidence, which it could
not do.
    Mr. Wells’s encounter with Ms. Caudill was the heart of
his case. The district court either believed him or it did not. It
either characterized his evidence as evincing the requisite
intent to constitute an Eighth Amendment violation or it did
not. But it could not ignore the evidence.



10 R.42 at 9 (emphasis added).

11 R.72 at 9 (“Ms. Caudill … calculated his sentence based on the under-
standing she had of the court’s orders.”).
12 Id. at 11.
12                                                    No. 18-2617

    The district court also took the view that Mr. Wells had
to prove specific damages as part of his case on liability. The
case law clearly establishes that such proof is not an element
of the cause of action. “Damages are not an element of liabil-
ity in a deliberate indifference claim.” Cotts v. Osafo, 692 F.3d
564, 569 (7th Cir. 2012); see also Calhoun v. DeTella, 319 F.3d
936, 941–42 (7th Cir. 2003) (explaining the availability of
nominal damages for Eighth Amendment violations).
Whether there is liability and whether there are damages are
two separate inquiries, “with the liability inquiry [being] the
threshold one.” Cotts, 692 F.3d at 569.
    The district court simply did not give adequate attention
to the merits of the case before it when it ruled on the Rule
52(c) motion. Its ruling on each of the points before it was
either clearly erroneous or legally infirm. The motion should
not have been granted.
    Finally, the panel majority supplements its discussion of
the issues necessarily raised by this case with a discussion of
issues that, in its view, ought to be raised in cases such as
this. This discourse is, of course, dicta. Even a cursory read-
ing of this summary sketch raises serious questions about
the suitability of such doctrinal developments. Such doctri-
nal changes would have a very significant impact on existing
law and on the delicate framework of federal-state relations.
                                                           13
Perhaps we should be careful about what we ask for. Stat-
ing precipitously a future jurisprudential agenda without
the assistance of briefing and oral argument is beyond the
institutional capacity of the judiciary.


13 See, e.g., Colin F. Powell, My American Journey, Appendix: Colin
Powell’s Rules (5. “Be careful what you choose. You may get it.”).
13                                                      No. 18-2617

    The district court presided over this case with significant
equanimity. Although I believe that the district court gave
short shrift to several crucial aspects of this case, it also
demonstrated, at times, considerable concern for the
plaintiff’s understanding of the proceedings. There is not a
whisper of an echo of partiality. Yet, despite the court’s
efforts in that respect, the case also demonstrates some of the
recurring problems that we see in pro se litigation: the lack
of early attention to the possibility of a litigant becoming, as
                                                14
Justice Harlan liked to say, “tanglefoot” and precipitous
decision-making before the record tells the full story. If the
courts are to retain the public trust, we must do better.
  I would vacate the judgment of the district court and re-
mand for further proceedings.




14 See, e.g., John M. Harlan, What Part Does the Oral Argument Play in
the Conduct of an Appeal, 41 Cornell L. Rev. 6, at 8 (1955).